NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3292-19

NOEL KELLY and MARY
BUCKLEY,

          Plaintiffs-Appellants,

v.

BOROUGH OF OCEANPORT
UNIFIED PLANNING BOARD,

     Defendant-Respondent.
__________________________

                   Submitted April 20, 2021 – Decided May 4, 2021

                   Before Judges Moynihan and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Docket No. L-1184-17.

                   Michael P. Laffey, attorney for appellants.

                   Kevin E. Kennedy, attorney for respondent.

PER CURIAM

          Plaintiffs, who submitted an application to defendant Borough of

Oceanport Unified Planning Board seeking minor subdivision and bulk variance
relief regarding property they own, appeal the trial court's affirmance of the

board's denial of their application and dismissal of their complaint. We affirm

substantially for the reasons set forth in Judge Lisa P. Thornton's

comprehensive, written decision.

      Affirmed.




                                                                         A-3292-19
                                      2